10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-mj-O0886-VCF Document 13 Filed 10/14/20 Page 1of1

 

FILED RECEIVED
_____ ENTERED SER

COUNSEL/PARTIES OF RECORD

ED ON

 

UNITED STATES DISTRICT COUR¢,7 14 2020

DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff,
V.

ALEJANDRO HERNANDEZ-JACINTO,
aka “Alejandro Hernandezjacinto,”
aka “Alejandro Hernandez-Ja’Cinto,”

Defendant.

 

 

 

 

 

_ CLERK US DISTRICT COURT
Case No. 4:2.0-mj-OO8RSNGE BF NEVADA

 

 

DEPUTY

 

Order Directing Probation to Prepare
a Criminal History Report

Based on the stipulation of counsel, good cause appearing, and the best interest of

justice being served:

IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a

report detailing the defendant’s criminal history.

DATED this 4 day of October, 2020.

 

 

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 

 
